MEMORANDUM **
In these consolidated appeals, Jordan Huff and Marcus Major appeal from their sentences imposed by the district court following remand. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Huff and Major contend that the district court erred in its interpretation of the scope of our remand when it declined to conduct a plenary resentencing hearing. We review the district court’s compliance with a mandate from this court de novo. See United States v. Perez, 475 F.3d 1110, 1112 (9th Cir.2007). The district court properly complied with the terms of the mandate to resentence Huff and Major using one of the brandishing counts as the first conviction.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.